LATA STANDARD GROUND HANDLING AGREEMENT

STANDARD GROUND HANDLING AGREEMENT-SIMPLIFIED PROCEDURE
ANNEX B.. -LOCATION(S), AGREED SERVICES AND CHARGES

to the Standard Ground Handling Agreement (SGHA) of April 1998

between: Baltia Airlines Inc. having its principal office at:Baltia Air Lines,
Inc.
JFK Int'l Airport
Building 151, Room 306
Jamaica, New York, 11430 and {hereinafter referred to as "the Carrier") and F&E
Aircraft Maintenance (Miami), L.L.C. having its principal office at: 657 South
Drive Suite 306
Miami Springs, FL 33166 and {hereinafter referred to as "the Handling Company")
effective from: May 15,2015 This Annex B for the locations:
is valid from:
and replaces: JFK
May 15, 2014
NIL



PREAMBLE:

This Annex B is prepared in accordance with the simplified procedure whereby the
Parties agree that the terms of the Main Agreement and Annex A of the SGHA of
April 1998 as published by the International Air Transport Association shall
apply as if such terms were repeated herein full. By signing this Annex B, the
Parties confirm that they are familiar with the aforementioned Main Agreement
and Annex A.

PARAGRAPH 1.      HANDLING CHARGES

1.1       F&E Aircraft Maintenance agrees to provide licensed, Airframe &
Powerplant mechanics to Baltia Air. The rate for this service is $60.00 per
Man-hour for A&P/Avionics and $85.00 per Man-hour for sheet-metal with a four
hour minimum per mechanic. There will be no additional charges for work
performed on nights and weekends; however, holiday rates at time and a half will
apply for the following days: Christmas Day, New Years Day, Independence Day,
Memorial Day, Labor Day, and Thanksgiving Day. F & E Aircraft Maintenance
assumes no ground handling responsibilities.

PARAGRAPH 2.      ADDITIONAL-CHARGES

2.1.1       All services not included in Paragraph 1 of this Annex will be
charged for at current local rates. Carrier will be invoiced an additional
5.263% of invoice total for Port Authority of New York and New Jersey.

PARAGRAPH 3.      DISBURSEMENTS

3.1       Any disbursements made by the Handling Company on behalf of the
Carrier \\~ll be reimbursed by the Carrier at cost price plus an accounting
surcharge of 15%.

PARAGRAPH 4.      LIMIT OF LIABILITY

4.1       The limit of liability referred to in Sub-Article 8.5 of the Main
Agreement shall be as follows:

Aircraft Type Limit (per incident) B747 $1,000,000.00 U.S.D.

PARAGRAPH 5. SETTLEMENT

5.1       Settlement of account shall be effected via company check and the
terms are net 30 days.

Signed the _May 16__, 2014

At _WIllow Run Airport MI___

For and on behalf of
Baltia Air Lines Inc.

By: ___/signed/____
Print Name: _Igor Dmitrowsky_ Signed the _16 May_ 2014

at Miami, FL

For and on behalf of
F&E Aircraft Maintenance (Miami), LLC

By: ___/signed/____
Guy Tucker, CFO